NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted July 30, 2018* 
                                 Decided July 31, 2018 
                                             
                                         Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           ILANA DIAMOND ROVNER, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 17‐3528 
 
ROBERT P. HUDSON,                               Appeal from the United States 
      Plaintiff‐Appellant,                      District Court for the Northern District 
                                                of Indiana, South Bend Division. 
      v.                                         
                                                No. 3:14‐cv‐456 JD 
ANDREW LIAW and KEVIN KREMBS,                    
      Defendants‐Appellees.                     Jon E. DeGuilio, 
                                                Judge. 
 
                                       O R D E R 

       Robert Hudson, a former prisoner at Westville Correctional Facility, appeals the 
entry of summary judgment against him on his claims that two prison doctors violated 
the Eighth Amendment by their deliberate indifference to his ongoing pain. Because the 
record compels the conclusion that the doctors adequately treated him, we affirm. 
        


                                                 
            * We agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3528                                                                          Page 2 
 
        The events leading up to Hudson’s suit began on September 20, 2012, when 
ceiling tiles fell on Hudson while he was in the shower. The collision aggravated 
Hudson’s chronic back pain, and he was transported to a hospital emergency room to 
treat his head and back pain and numbness in his legs. After reviewing a CT scan 
(which showed normal results), a hospital doctor diagnosed Hudson with mild strains 
in his neck and lower back. Hudson received an injection of a nonsteroidal 
anti‐inflammatory medicine and then returned to the prison the same day as the shower 
incident. 
         
        Upon his return to prison, Hudson met Dr. Andrew Liaw, one of the defendants, 
for further medical attention. Dr. Liaw prescribed 500 milligrams of naproxen twice 
daily. He also prescribed a “lay‐in” pass for three days. This pass excused Hudson from 
prison work so that he could get more bed rest, but it did not entitle him to in‐cell 
delivery of food. Dr. Liaw also gave Hudson a bottom‐bunk pass for a week. 
         
        Five days after seeing Dr. Liaw, Hudson met with Dr. Kevin Krembs, the second 
defendant. Hudson reported that his left shoulder and lower back still ached, but 
Dr. Krembs decided that no further pain medicine was needed. He observed that the 
recent CT scan was normal, and he thought that Hudson “seemed to overreact to fairly 
minimal palpation.” After watching Hudson walk easily from the waiting room to the 
exam room and ably climb on the exam table, Dr. Krembs concluded that Hudson had 
“no gross dysfunction in any of his movements or his limbs.” Later that night, though, 
Hudson complained to a prison nurse about enhanced pain. The nurse called 
Dr. Krembs at home, and in response to this new complaint, Dr. Krembs ordered 
injections of a pain reliever and a steroid (which acted like an anti‐inflammatory). He 
also ordered a bottom‐bunk pass for another week, and a lay‐in pass for another three 
days so Hudson could avoid work. 
         
        Two days after the two injections and the not‐yet‐completed three days of bed 
rest, Hudson sought out Dr. Krembs again. (Dr. Krembs denies that this second meeting 
took place, and no record of it exists. But because we are reviewing the record at 
summary judgment, we accept Hudson’s version. See Johnson v. Advocate Health & Hosps. 
Corp., 892 F.3d 887, 893 (7th Cir. 2018).) Hudson states that he went to Dr. Krembs to 
report that his back pain had “worsened three‐fold” and he had throbbing migraines. 
Dr. Krembs did not prescribe any new medicine; instead he advised Hudson to “man 
up.”   
         
No. 17‐3528                                                                          Page 3 
 
       The next event relevant to this appeal occurred a year later. Hudson complained 
to a nurse about back pain and swelling and pain in his knees. The nurse reported these 
complaints and Hudson’s vital signs to Dr. Liaw, who ordered a steroid injection as an 
anti‐inflammatory. He also prescribed another three‐day lay‐in pass. Hudson says that 
he remained in bed continuously, not leaving his cell even to get food. 
        
       This suit under 42 U.S.C § 1983 came next. With the aid of recruited counsel, 
Hudson pursued claims that Dr. Krembs was deliberately indifferent to his pain during 
the two visits that occurred just days after the shower incident. He also asserted that 
Dr. Krembs, and a year later Dr. Liaw, were deliberately indifferent when they gave 
him a three‐day lay‐in pass to avoid work but did not provide him with in‐cell food 
delivery. After discovery the judge granted the doctors’ motion for summary judgment. 
Dr. Krembs, the judge ruled, reasonably treated Hudson during the day of the first visit; 
and after learning of worsening pain at night, he reasonably increased Hudson’s pain 
medicine. The judge ruled that the record lacked sufficient evidence that Dr. Krembs 
was deliberately indifferent to Hudson’s pain during the disputed second visit. Finally, 
the judge rejected Hudson’s claim that Dr. Krembs, and a year later Dr. Liaw, recklessly 
gave him three‐day lay‐in passes but no in‐cell food delivery; no evidence suggested 
that the doctors knew that Hudson could not walk to get food.   
        
       On appeal Hudson repeats that Dr. Krembs was deliberately indifferent to his 
pain when evaluating Hudson during their first visit after the shower incident. Hudson 
contends that Dr. Krembs should have ordered stronger medication, physical therapy, 
and treatment by a specialist. We defer to medical professionals who reasonably 
exercise their medical judgment unless “no minimally competent professional would 
have so responded under [the] circumstances.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 
2014) (quoting Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008)). Dr. Krembs reasonably 
exercised medical judgment in evaluating Hudson and declining to order more 
treatment. He watched Hudson capably walk into the exam room, climb onto the table, 
and then “overreact” to touch. After observing Hudson’s mobility and seeing that 
Hudson’s normal CT scan revealed no objective evidence of pain, Dr. Krembs 
reasonably decided that the 500 milligrams of naproxen twice a day (already prescribed 
by Dr. Liaw) was sufficient. Although Hudson disagrees with this reasonable course of 
pain medication, such a disagreement cannot form the basis of a deliberate‐indifference 
claim. See Holloway v. Del. Cty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012).   
        
       Hudson’s claim of Dr. Krembs’s deliberate indifference is further refuted by the 
events later that evening. After a nurse called Dr. Krembs at night to report that 
No. 17‐3528                                                                           Page 4 
 
Hudson was experiencing greater pain, the doctor did change his course of treatment. 
Dr. Krembs ordered two pain‐relieving injections, a low‐bunk pass, and a lay‐in pass. In 
the context of the entire day, no reasonable jury could find that Dr. Krembs’s treatment 
was deliberately indifferent to Hudson’s pain. 
         
        That brings us to Hudson’s assertion that when he saw Dr. Krembs two days 
later, Dr. Krembs was deliberately indifferent to his pain. Hudson asserts that when he 
reported that his pain had tripled, the doctor just sneered and said “man up.” Even 
taking Hudson’s (contested) assertion at face value, no rational jury could find 
deliberate indifference. Dr. Krembs knew that Hudson had received three pain relievers 
(naproxen and two injections), lower bunk privileges, and three days of prescribed rest 
two days earlier. When Hudson reported further pain within that not‐yet‐completed 
three days of rest, Dr. Krembs reasonably required him to allow a modest time to pass 
to see if the medication and bed rest were effective. See Snipes v. DeTella, 95 F.3d 586, 592 
(7th Cir. 1996) (“It would be nice if after appropriate medical attention pain would 
immediately cease, its purpose fulfilled; but life is not so accommodating. Those 
recovering from even the best treatment can experience pain. To say the Eighth 
Amendment requires prison doctors to keep an inmate pain‐free in the aftermath of 
proper medical treatment would be absurd.”). 
         
        We turn to Hudson’s final claim. He challenges Dr. Krembs’s decision shortly 
after the shower incident, and Dr. Liaw’s decision one year later, to order three‐day 
lay‐in passes (excusing Hudson from prison work) but without in‐cell delivery of food. 
Hudson says the passes left him with the choice of remaining in his cell continuously 
for three days and not eating, or further injuring his back by walking from his cell to 
eat. (He implies that he chose not to eat for three days.) But no evidence suggests that 
either doctor knew that Hudson’s pain incapacitated him from walking to a meal. They 
knew only that he had some back pain and pain and swelling in his knees. Hudson did 
not say (or show them) that he could not walk; to the contrary, the record shows that he 
walked in the presence of Dr. Krembs. Without evidence of the doctors’ knowledge that 
Hudson was in pain that kept him from walking, Hudson cannot prove that they acted 
with deliberate indifference when they prescribed a three‐day lay‐in pass but no in‐cell 
food delivery. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Whiting v. Wexford Health 
Sources, Inc., 839 F.3d 658, 662 (7th Cir. 2016). 
         
        We have considered Hudson’s other arguments and none merits discussion. 
Therefore, we AFFIRM the district court’s judgment, and Hudson’s pending “Motion to 
Make Settlement Offer” is DENIED AS MOOT.